DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3, 5, and 16-18 are allowed.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
2/9/2022
2/9/2022
were filed after the mailing date of the Non-final Office Action on 9/22/2021. Note that these IDS appear to have “crossed in the mail” between the completion of the Notice of Allowability by the Examiner and the date it actually mailed. 
  The submissions are in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below:

One of the 2/9/2022 IDS lists two pieces of Non-Patent Literature: a document authored by Shtein, et al., and a second by James, et al. The IDS appears to list the Digital Object Identifier as opposed to the volume and page numbers, etc.  The documents are crossed off, however the Examiner is making them of record on the Notice of References Cited so that they will publish on the cover of any issued patent. The documents have been considered.  
Accordingly, the information disclosure statement is being considered by the examiner.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736